  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 1 of 15 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 PFIZER INC., WARNER-LAMBERT
 COMPANY LLC, and PF PRISM IMB B.V.

                        Plaintiffs,

       v.                                         C.A. No. ____________________

 SUN PHARMACEUTICAL INDUSTRIES,
 LTD, SUN PHARMA GLOBAL FZE and
 SUN PHARMACEUTICAL INDUSTRIES,
 INC.

                        Defendants.

                                         COMPLAINT

       Plaintiffs Pfizer Inc.; Warner-Lambert Company LLC; and PF PRISM IMB B.V.

(collectively, “Pfizer”) file this Complaint for patent infringement against Sun Pharmaceutical

Industries, Ltd., Sun Pharma Global FZE, and Sun Pharmaceutical Industries, Inc. (collectively,

“Sun”), and by their attorneys, hereby allege as follows:

       1.      This is an action for patent infringement under the patent laws of the United States,

Title 35, United States Code, and for a declaratory judgment of patent infringement under 28

U.S.C. §§ 2201 and 2202 and the patent laws of the United States, Title 35, United States Code,

that arises out of Sun’s submission of an Abbreviated New Drug Application (“ANDA”) to the

U.S. Food and Drug Administration (“FDA”) seeking approval to commercially manufacture, use,

offer for sale, sell, and/or import generic versions of IBRANCE® (palbociclib) capsules, 75 mg,

100 mg, and 125 mg, prior to the expiration of U.S. Patent No. 10,723,730 (“the ’730 patent”).

       2.      Sun Pharmaceutical Industries Ltd. notified Pfizer by letter dated September 22,

2020 (“Sun’s Notice Letter”) that it had submitted to the FDA ANDA No. 213107 (“Sun’s

ANDA”), seeking approval from the FDA to engage in the commercial manufacture, use, and/or
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 2 of 15 PageID #: 2




sale of generic Palbociclib capsules, 75 mg, 100 mg, and 125 mg (“Sun’s ANDA Product”) prior

to the expiration of the ’730 patent. Sun’s Notice Letter purported to include an “Offer of

Confidential Access” to Pfizer to Sun’s ANDA. In an exchange of correspondence, counsel for

Defendants and counsel for Sun discussed the terms of Sun’s Offer of Confidential Access, though

the parties were unable to agree on terms under which Pfizer could review the internal documents,

data and/or samples relevant to infringement.

                                              PARTIES

         3.       Plaintiff Pfizer Inc. is a corporation organized and existing under the laws of the

State of Delaware and having a place of business at 235 East 42nd Street, New York, New York

10017.        Pfizer Inc. is the holder of New Drug Application (“NDA”) No. 207103 for the

manufacture and sale of palbociclib capsules, 75 mg, 100 mg, and 125 mg, which has been

approved by the FDA.

         4.       Warner-Lambert Company LLC is a limited liability company organized and

existing under the laws of the State of Delaware, and having a place of business at 235 East 42nd

Street, New York, New York 10017.

         5.       PF PRISM IMB B.V. is a private limited company (besloten venootschap)

organized under the law of the Netherlands, having its registered seat in Rotterdam, the

Netherlands, and having its business address at Rivium Westlaan 142, 2909 LD, Capelle aan den

IJessel, the Netherlands.

         6.       Upon information and belief, defendant Sun Pharmaceutical Industries Ltd. is a

company organized and existing under the laws of the Republic of India with its principal place of

business at Sun House, CTS No. 201 B/1, Western Express Highway, Goregaon (E), Mumbai

400063, India. Upon information and belief, Sun Pharmaceutical Industries Ltd. is in the business




                                                   2
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 3 of 15 PageID #: 3




of, among other things, manufacturing and selling generic versions of branded pharmaceutical

drugs through various operating subsidiaries, including Sun Pharmaceutical Industries, Inc.

       7.      Upon information and belief, defendant Sun Pharmaceutical Industries, Inc. is a

corporation organized and existing under the laws of the State of Michigan with its principal place

of business at 1 Commerce Drive, Cranbury, New Jersey 08512. Upon information and belief,

Sun Pharmaceutical Industries, Inc. is in the business of, among other things, manufacturing and

selling generic versions of branded pharmaceutical products for the U.S. market.

       8.      Upon information and belief, defendant Sun Pharma Global FZE is a corporation

organized and existing under the laws of the United Arab Emirates, with places of business at

Office #43, Block Y, SAIF Zone, P.O. Box. No. 122304, Sharjah, United Arab Emirates, and

DMCC Branch, 704 Jumeirah Business Center 1, Cluster G, JLT, P.O. Box No. 643561, Dubai,

United Arab Emirates. Upon information and belief, Sun Pharma Global FZE is in the business

of, among other things, manufacturing and selling generic versions of branded pharmaceutical

products for the U.S. market.

       9.      Upon information and belief, Sun Pharmaceutical Industries, Inc. and Sun Pharma

Global FZE are wholly owned subsidiaries of Sun Pharmaceutical Industries Ltd.                 Sun

Pharmaceutical Industries Ltd., Sun Pharma Global FZE, and Sun Pharmaceutical Industries, Inc.

are collectively referred to herein as “Sun.”

       10.     Upon information and belief, Sun Pharmaceutical Industries Ltd., Sun Pharma

Global FZE, and Sun Pharmaceutical Industries, Inc. acted in concert to prepare and submit Sun’s

ANDA to the FDA.

       11.     On information and belief Sun Pharma Global FZE and Sun Pharmaceutical

Industries Ltd. know and intend that upon approval of Sun’s ANDA, Sun Pharma Global FZE and




                                                3
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 4 of 15 PageID #: 4




Sun Pharmaceutical Industries Ltd. will manufacture, market, sell, and distribute Sun’s ANDA

Product throughout the United States, including in Delaware. On information and belief, Sun

Pharmaceutical Industries Ltd., Sun Pharma Global FZE, and Sun Pharmaceutical Industries, Inc.

are agents of each other and/or operate in concert as integrated parts of the same business group,

including with respect to Sun’s ANDA Products, and enter into agreements that are nearer than

arm’s length. On information and belief, Sun Pharmaceutical Industries Ltd., Sun Pharma Global

FZE, and Sun Pharmaceutical Industries, Inc. participated, assisted, and cooperated in carrying out

the acts complained of herein.

       12.     Upon information and belief, following any FDA approval of Sun’s ANDA, Sun

Pharmaceutical Industries Ltd., Sun Pharma Global FZE, and Sun Pharmaceutical Industries, Inc.

will act in concert to distribute and sell Sun’s ANDA Product throughout the United States,

including within Delaware.

                                        JURISDICTION

       13.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331, 1338(a), and

2201 and 2202.

       14.     Sun Pharmaceutical Industries Ltd. is subject to personal jurisdiction in Delaware

because, among other things, Sun Pharmaceutical Industries Ltd., itself and through its wholly-

owned subsidiaries Sun Pharmaceutical Industries, Inc. and Sun Pharma Global FZE, has

purposefully availed itself of the benefits and protections of Delaware’s laws such that it should

reasonably anticipate being haled into court here.          Upon information and belief, Sun

Pharmaceutical Industries Ltd., itself and through its subsidiaries Sun Pharmaceutical Industries,

Inc. and Sun Pharma Global FZE, develops, manufactures, imports, markets, offers to sell, and/or

sells generic drugs throughout the United States, including in the State of Delaware and therefore




                                                4
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 5 of 15 PageID #: 5




transacts business within the State of Delaware, and/or has engaged in systematic and continuous

business contacts within the State of Delaware. In addition, Sun Pharmaceutical Industries Ltd. is

subject to personal jurisdiction in Delaware because, upon information and belief, it controls Sun

Pharmaceutical Industries, Inc. and Sun Global Pharma FZE, and therefore the activities of Sun

Pharmaceutical Industries, Inc. and Sun Global Pharma FZE in this jurisdiction are attributed to

Sun Pharmaceutical Industries Ltd.

       15.     Sun Pharma Global FZE is subject to personal jurisdiction in Delaware because,

among other things, Sun Pharma Global FZE has purposefully availed itself of the benefits and

protections of Delaware’s laws such that it should reasonably anticipate being haled into court

here. Upon information and belief, Sun Pharma Global FZE develops, manufactures, imports,

markets, offers to sell, and/or sells generic drugs throughout the United States, including in the

State of Delaware and therefore transacts business within the State of Delaware, and/or has

engaged in systematic and continuous business contacts within the State of Delaware.

       16.     Sun Pharmaceutical Industries, Inc. is subject to personal jurisdiction in Delaware

because, among other things, it has purposely availed itself of the benefits and protections of

Delaware’s laws such that it should reasonably anticipate being haled into court here. Upon

information and belief, Sun Pharmaceutical Industries, Inc. develops, manufactures, imports,

markets, offers to sell, and/or sells generic drugs throughout the United States, including in the

State of Delaware and therefore transacts business within the State of Delaware related to Pfizer’s

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware.

       17.     Sun has previously used the process contemplated by the Hatch-Waxman Act to

challenge branded pharmaceutical companies’ patents by filing a certification of the type described




                                                5
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 6 of 15 PageID #: 6




in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), serving a notice

letter on those companies, and engaging in patent litigation arising from the process contemplated

by the Hatch-Waxman Act.

       18.     Upon information and belief, Sun, with knowledge of the Hatch-Waxman Act

process, directed Sun’s Notice Letter to Pfizer, an entity incorporated in Delaware, and alleged in

Sun’s Notice Letter that Pfizer’s patents are invalid. Upon information and belief, Sun knowingly

and deliberately challenged Pfizer’s patent rights, and knew when it did so that it was triggering

the forty-five day period for Pfizer to bring an action for patent infringement under the Hatch-

Waxman Act.

       19.     Because Pfizer Inc. is incorporated in Delaware, Pfizer Inc. suffers injury and

consequences from Sun’s filing of Sun’s ANDA, challenging Pfizer’s patent rights, in Delaware.

Upon information and belief, Sun knew that it was deliberately challenging the patent rights of a

Delaware entity and seeking to invalidate intellectual property held in Delaware. Sun has been a

litigant in connection with other infringement actions under the Hatch-Waxman Act, and

reasonably should have anticipated that by sending Sun’s Notice Letter to Pfizer Inc., a Delaware

corporation, that it would be sued in Delaware for patent infringement.

       20.     Upon information and belief, if Sun’s ANDA is approved, Sun will directly or

indirectly manufacture, market, sell, and/or distribute Sun’s ANDA Product within the United

States, including in Delaware, consistently with Sun’s practices for the marketing and distribution

of other generic pharmaceutical products. Upon information and belief, Sun regularly does

business in Delaware, and its practices with other generic pharmaceutical products have involved

placing those products into the stream of commerce for distribution throughout the United States,

including in Delaware. Upon information and belief, Sun’s generic pharmaceutical products are




                                                6
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 7 of 15 PageID #: 7




used and/or consumed within and throughout the United States, including in Delaware. Upon

information and belief, Sun’s ANDA Product will be prescribed by physicians practicing in

Delaware, dispensed by pharmacies located within Delaware, and used by patients in Delaware.

Each of these activities would have a substantial effect within Delaware and would constitute

infringement of Pfizer’s patents in the event that Sun’s ANDA Product is approved before the

patent expires.

          21.     Upon information and belief, Sun derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Sun and/or for which Sun Pharmaceutical Industries Ltd., Sun Pharma Global

FZE or Sun Pharmaceutical Industries, Inc. is the named applicant on approved ANDAs. Upon

information and belief, various products for which Sun Pharmaceutical Industries Ltd., Sun

Pharma Global FZE, or Sun Pharmaceutical Industries, Inc. is the named applicant on approved

ANDAs are available at retail pharmacies in Delaware.

                      COUNT I – INFRINGEMENT OF THE ’730 PATENT

          22.     Pfizer incorporates each of the preceding paragraphs 1–21 as if fully set forth

herein.

          23.     The inventors of the ’730 patent are Brian Patrick Chekal and Nathan D. Ide.

          24.     The ’730 patent, entitled “Solid Forms of a Selective Cdk4/6 Inhibitor” (attached

as Exhibit A), was duly and legally issued on July 28, 2020.

          25.     Pfizer is the owner and assignee of the ’730 patent.

          26.     IBRANCE® is covered by one or more claims of the ’730 patent, which has been

listed in connection with IBRANCE® in the FDA’s publication Approved Drug Products with

Therapeutic Equivalence Evaluations (commonly known as “the Orange Book”).




                                                   7
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 8 of 15 PageID #: 8




       27.        In Sun’s Notice Letter, Sun notified Pfizer of the submission of Sun’s ANDA to

the FDA. The purpose of this submission was to obtain approval under the FDCA to engage in

the commercial manufacture, use, offer for sale, sale and/or importation of Sun’s ANDA Product

prior to the expiration of the ’730 patent.

       28.        In Sun’s Notice Letter, Sun also notified Pfizer that, as part of its ANDA, Sun had

filed a certification of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C. §

355(j)(2)(A)(vii)(IV), with respect to the ’730 patent. On information and belief, Sun submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’730 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Sun’s ANDA Product.

       29.        On information and belief, Sun’s ANDA Product and the use of Sun’s ANDA

Product are covered by one or more claims of the ’730 patent, either literally or under the doctrine

of equivalents.

       30.        As an example, claim 1 of the ’730 patent recites:

                  A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
                  piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
                  one, having a powder X-ray diffraction pattern comprising peaks at
                  diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
                  primary particle size distribution characterized by a D90 value of
                  from about 30 µm to about 65 µm.

       31.        On information and belief, Sun’s ANDA Product infringes claim 1 of the ’730

patent, literally or under the doctrine of equivalents.

       32.        Claim 7 of the ’730 patent recites:

                  A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
                  piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
                  one, having a powder X-ray diffraction pattern comprising peaks at
                  diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
                  volume mean diameter characterized by a D[4,3] value of from
                  about 15 µm to about 40 µm.


                                                   8
  Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 9 of 15 PageID #: 9




       33.     On information and belief, Sun’s ANDA Product infringes claim 7 of the ’730

patent, literally or under the doctrine of equivalents.

       34.     Claim 15 of the ’730 patent recites:

               A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
               piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
               one, having a powder X-ray diffraction pattern comprising peaks at
               diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
               volume mean diameter characterized by a D[4,3] value of from
               about 15 µm to about 30 µm.

       35.     On information and belief, Sun’s ANDA Product infringes claim 15 of the ’730

patent, literally or under the doctrine of equivalents.

       36.     Sun’s submission of Sun’s ANDA for the purpose of obtaining approval to engage

in the commercial manufacture, use, offer for sale, sale, and/or importation of Sun’s ANDA

Product before the expiration of the ’730 patent was an act of infringement of the ’730 patent under

35 U.S.C. § 271(e)(2)(A).

       37.     On information and belief, Sun will engage in the manufacture, use, offer for sale,

sale, marketing, distribution, and/or importation of Sun’s ANDA Product immediately and

imminently upon approval of its ANDA.

       38.     On information and belief, the manufacture, use, sale, offer for sale, or importation

of Sun’s ANDA Product would infringe one or more claims of the ’730 patent, either literally or

under the doctrine of equivalents.

       39.     On information and belief, the manufacture, use, sale, offer for sale, or importation

of Sun’s ANDA Product in accordance with, and as directed by, its proposed product labeling

would infringe one or more claims of the ’730 patent.

       40.     On information and belief, Sun plans and intends to, and will, actively induce

infringement of the ’730 patent when Sun’s ANDA is approved, and plans and intends to, and will,



                                                  9
 Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 10 of 15 PageID #: 10




do so immediately and imminently upon approval. Sun’s activities will be done with knowledge

of the ’730 patent and specific intent to infringe that patent.

          41.   On information and belief, Sun knows that Sun’s ANDA Product and its proposed

labeling are especially made or adapted for use in infringing the ’730 patent, that Sun’s ANDA

Product is not a staple article or commodity of commerce, and that Sun’s ANDA Product and its

proposed labeling are not suitable for substantial noninfringing use. On information and belief,

Sun plans and intends to, and will, contribute to infringement of the ’730 patent immediately and

imminently upon approval of Sun’s ANDA.

          42.   Notwithstanding Sun’s knowledge of the claims of the ’730 patent, Sun has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Sun’s

ANDA Product with its product labeling following FDA approval of Sun’s ANDA prior to the

expiration of the ’730 patent.

          43.   The foregoing actions by Sun constitute and/or will constitute infringement of the

’730 patent; active inducement of infringement of the ’730 patent; and contribution to the

infringement by others of the ’730 patent.

          44.   On information and belief, Sun has acted with full knowledge of the ’730 patent

and without a reasonable basis for believing that it would not be liable for infringement of the ’730

patent; active inducement of infringement of the ’730 patent; and/or contribution to the

infringement by others of the ’730 patent.

          45.   Pfizer will be substantially and irreparably harmed by infringement of the ’730

patent.




                                                  10
 Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 11 of 15 PageID #: 11




          46.    Unless Sun is enjoined from infringing the ’730 patent, actively inducing

infringement of the ’730 patent, and contributing to the infringement by others of the ’730 patent,

Pfizer will suffer irreparable injury. Pfizer has no adequate remedy at law.

                COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT
                                 OF THE ’730 PATENT

          47.    Pfizer incorporates each of the preceding paragraphs 1–46 as if fully set forth

herein.

          48.    The Court may declare the rights and legal relations of the parties pursuant to

28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Pfizer on one

hand and Sun on the other regarding Sun’s infringement, active inducement of infringement, and

contribution to the infringement by others of the ’730 patent, and/or the validity of the ’730 patent.

          49.    In Sun’s Notice Letter, Sun notified Pfizer of the submission of Sun’s ANDA to

the FDA. The purpose of this submission was to obtain approval under the FDCA to engage in

the commercial manufacture, use, offer for sale, sale and/or importation of Sun’s ANDA Product

prior to the expiration of the ’730 patent.

          50.    In Sun’s Notice Letter, Sun also notified Pfizer that, as part of its ANDA, Sun had

filed certifications of the type described in Section 505(j)(2)(B)(iv) of the FDCA, 21 U.S.C. §

355(j)(2)(A)(vii)(IV), with respect to the ’730 patent. On information and belief, Sun submitted

its ANDA to the FDA containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that that ’730 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Sun’s ANDA Product.

          51.    On information and belief, Sun’s ANDA Product and the use of Sun’s ANDA

Product are covered by one or more claims of the ’730 patent.

          52.    As an example, claim 1 of the ’730 patent recites:



                                                 11
 Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 12 of 15 PageID #: 12




               A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
               piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
               one, having a powder X-ray diffraction pattern comprising peaks at
               diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
               primary particle size distribution characterized by a D90 value of
               from about 30 µm to about 65 µm.

       53.     On information and belief, Sun’s ANDA Product infringes claim 1 of the ’730

patent, literally or under the doctrine of equivalents.

       54.     Claim 7 of the ’730 patent recites:

               A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
               piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
               one, having a powder X-ray diffraction pattern comprising peaks at
               diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
               volume mean diameter characterized by a D[4,3] value of from
               about 15 µm to about 40 µm.

       55.     On information and belief, Sun’s ANDA Product infringes claim 7 of the ’730

patent, literally or under the doctrine of equivalents.

       56.     Claim 15 of the ’730 patent recites:

               A crystalline free base of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-
               piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-
               one, having a powder X-ray diffraction pattern comprising peaks at
               diffraction angles (2θ) of 8.0±0.2, 10.1±0.2 and 11.5±0.2 and a
               volume mean diameter characterized by a D[4,3] value of from
               about 15 µm to about 30 µm.

       57.     On information and belief, Sun’s ANDA Product infringes claim 15 of the ’730

patent, literally or under the doctrine of equivalents.

       58.     On information and belief, Sun will engage in the manufacture, use, offer for sale,

sale, marketing, distribution, and/or importation of Sun’s ANDA Product immediately and

imminently upon approval of its ANDA.

       59.     On information and belief, the manufacture, use, sale, offer for sale, or importation

of Sun’s ANDA Product would infringe one or more claims of the ’730 patent.



                                                  12
 Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 13 of 15 PageID #: 13




       60.     On information and belief, the manufacture, use, sale, offer for sale, or importation

of Sun’s ANDA Product in accordance with, and as directed by, its proposed labeling would

infringe one or more claims of the ’730 patent.

       61.     On information and belief, Sun plans and intends to, and will, actively induce

infringement of the ’730 patent when Sun’s ANDA is approved, and plans and intends to, and will,

do so immediately and imminently upon approval. Sun’s activities will be done with knowledge

of the ’730 patent and specific intent to infringe that patent.

       62.     On information and belief, Sun knows that Sun’s ANDA Product and its proposed

labeling are especially made or adapted for use in infringing the ’730 patent, that Sun’s ANDA

Product is not a staple article or commodity of commerce, and that Sun’s ANDA Product and its

proposed labeling are not suitable for substantial noninfringing use. On information and belief,

Sun plans and intends to, and will, contribute to infringement of the ’730 patent immediately and

imminently upon approval of Sun’s ANDA Product.

       63.     Notwithstanding Sun’s knowledge of the claims of the ’730 patent, Sun has

continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or import Sun’s

ANDA Product with its product labeling following FDA approval of Sun’s ANDA prior to the

expiration of the ’730 patent.

       64.     The foregoing actions by Sun constitute and/or will constitute infringement of the

’730 patent; active inducement of infringement of the ’730 patent; and contribution to the

infringement by others of the ’730 patent.

       65.     On information and belief, Sun has acted with full knowledge of the ’730 patent

and without a reasonable basis for believing that it would not be liable for infringement of the ’730




                                                  13
 Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 14 of 15 PageID #: 14




patent; active inducement of infringement of the ’730 patent; and/or contribution to the

infringement by others of the ’730 patent.

          66.   Pfizer will be substantially and irreparably damaged by infringement of the ’730

patent.

          67.   The Court should declare that the commercial manufacture, use, sale, offer for sale

and/or importation of Sun’s ANDA Product with its proposed labeling, or any other Sun drug

product that is covered by or whose use is covered by the ’730 patent, will infringe, induce

infringement of, and contribute to the infringement by others of the ’730 patent, and that the claims

of the ’730 patent are not invalid.

                                      PRAYER FOR RELIEF

WHEREFORE, Pfizer requests the following relief:

          (a)   A judgment that the ’730 patent has been infringed under 35 U.S.C. § 271(e)(2) by

                Sun’s submission to the FDA of Sun’s ANDA;

          (b)   A judgment ordering that the effective date of any FDA approval of commercial

                manufacture, use, or sale of Sun’s ANDA Product, or any other drug product that

                infringes or the use of which infringes the ’730 patent, be not earlier than the

                expiration date of the ’730 patent, inclusive of any extension(s) and additional

                period(s) of exclusivity;

          (c)   A preliminary and permanent injunction enjoining Sun, and all persons acting in

                concert with Sun, from the commercial manufacture, use, sale, offer for sale, or

                importation into the United States of Sun’s ANDA Products, or any other drug

                product covered by or whose use is covered by the ’730 patent, prior to the




                                                 14
Case 1:20-cv-01407-UNA Document 1 Filed 10/20/20 Page 15 of 15 PageID #: 15




            expiration of that patent, inclusive of any extension(s) and additional period(s) of

            exclusivity;

     (d)    A judgment declaring that the commercial manufacture, use, sale, offer for sale or

            importation of Sun’s ANDA Products, or any other drug product which is covered

            by or whose use is covered by the ’730 patent, prior to the expiration of that patent,

            will infringe, induce the infringement of, and contribute to the infringement by

            others of, said patent;

     (e)    A declaration that this is an exceptional case and an award of attorneys’ fees

            pursuant to 35 U.S.C. § 285;

     (f)    Costs and expenses in this action; and

     (g)    Such further and other relief as this Court may deem just and proper.


                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Megan E. Dellinger
                                               _________________________________
                                               Jack B. Blumenfeld (#1014)
                                               Megan E. Dellinger (#5739)
                                               1201 North Market Street
OF COUNSEL:                                    P.O. Box 1347
                                               Wilmington, DE 19899-1347
David I. Berl                                  (302) 658-9200
Christopher J. Mandernach                      jblumenfeld@mnat.com
Seth R. Bowers                                 mdellinger@mnat.com
Michael Xun Liu
Kevin Hoagland-Hanson                          Attorneys for Plaintiffs
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
(202) 434-5000

October 20, 2020




                                             15
